UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7361



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


HARRY L. DANTZLER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-01-331; CA-03-2809-2-18)


Submitted:   December 16, 2004            Decided:   December 23, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry L. Dantzler, Appellant Pro Se. John Michael Barton, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina; Michael
Rhett DeHart, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Harry L. Dantzler seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).     The order is not appealable unless a circuit justice or

judge     issues    a   certificate      of    appealability.       28    U.S.C.

§ 2253(c)(l) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Dantzler has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in   the

materials      before   the    court    and    argument   would   not    aid   the

decisional process.

                                                                        DISMISSED




                                       - 2 -